Case 19-20039-drd7        Doc 11       Filed 03/13/19 Entered 03/13/19 08:45:10          Desc Main
                                      Document      Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

In re:                                        )
                                              )
BULLOCK BUILDING &                            )       Case No. 19-20039
DEVELOPMENT, LLC,                             )
                                              )
                Debtor.                       )

                          MOTION FOR RELIEF FROM STAY
                      TO ALLOW CIVIL LITIGATION TO PROCEED

         COMES NOW the Movants, Andrew Clisbee and Sara Clisbee, by counsel, and for their

Motion for Relief from Stay to Allow Civil Litigation to Proceed in St. Louis County Circuit Court

in their Petition for Breach of Agreement and False Representations against the Debtor, pursuant to

11 U.S.C. §362(d), Rules 4001(a) and 9014 of the Bankruptcy Rules, and Local Rule 4001-1, and in

support thereof, states as follows:

         1.    Andrew Clisbee and Sara Clisbee (collectively “Movants”) are the Plaintiffs in a civil

action filed against Debtor, Bullock Building & Development, LLC in a case styled, Andrew and

Sara Clisbee v. Bullock Building & Development, LLC and Morgan Bullock, Case No.

18SL-CC04049, which Petition is currently pending in the Circuit Court of St. Louis County,

Missouri. A copy of the Petition is attached hereto and incorporated herein by reference as Exhibit

A. Movants/Plaintiffs allege in their Petition that the Debtor/Defendant breached the terms of a

Special Sale Contract dated April 24, 2017, and the amendments thereto and House Construction

Agreement entered by the parties.

         2.    That on or about January 16, 2019, Debtor filed for bankruptcy protection under

Chapter 7 of the United States Bankruptcy Code, which case was assigned Case No. 19-20039 in the

United States Bankruptcy Court for the Western District of Missouri.
Case 19-20039-drd7        Doc 11     Filed 03/13/19 Entered 03/13/19 08:45:10              Desc Main
                                    Document      Page 2 of 7



       3.     That upon information and belief, co-Defendant Morgan Bullock has funds available

to cover the claims of the Movants. Movants seek to proceed with the civil litigation in St. Louis

County Circuit Court for discovery purposes and/or to recover any monies owed due to the breach

of Special Sale Contract and House Construction Agreement and for damages incurred by

Movants/Plaintiffs.

       4.     That based on the foregoing, the Movant seeks relief from the automatic stay “for

cause” under §362(d)(l) to proceed with the civil litigation against co-defendant, Morgan

Bullock.

       5.     That upon information and belief, allowing the civil litigation to proceed against

co-Defendant, Morgan Bullock, will cause no harm to the Debtor or the bankruptcy estate.

       6.       As the legislative history of §362 shows “it will often be more appropriate to

permit proceedings to continue in their place of origin, when no great prejudice to the bankruptcy

estate would result, in order to leave the parties to their chosen forum and to relieve the

bankruptcy court from any duties that may be handled elsewhere.” In re Lamberjack. 149 B.R.

467, 470 (Bankr. N.D. Ohio 1992) (citing Senate Report No. 989, 95th Cong., 2d Sess., 50)

(emphasis added).

       7.       That determining as to whether “cause" exists, most Courts “balance the hardship

to the creditor, if they are not allowed to proceed with their lawsuit, against potential prejudice to

the Debtor, Debtor's estate and other creditors." In re R. J. Groover Const. LLC. 411 B.R. 460,

463-64 (Bankr. N.D. Ga. 2008). In carrying out this balancing test, Courts have considered

numerous factors, including:

       (a)    Whether relief would result in partial or complete resolution of the issues;

       (b)    The lack of any connection with or interference with the bankruptcy case;
Case 19-20039-drd7           Doc 11     Filed 03/13/19 Entered 03/13/19 08:45:10              Desc Main
                                       Document      Page 3 of 7



        (c)       Whether other proceeding involves the Debtor as a fiduciary;

        (d)       Whether a specialized tribunal with the necessary expertise has been established to

hear the cause of action;

        (e)       Whether the action primarily involves third parties;

        (f)       Whether litigation in another forum would prejudice the interests of other creditors;

        (g)       Whether the judgment claim arising from the other action is subject to equitable

subordination;

        (h)       Whether the Movant's success in the other proceeding would result in a judicial

lien available by the Debtor;

        (i)       The interests of judicial economy and the expeditious and economical resolution of

the litigation;

        (j)       Whether the parties are ready for trial in other proceeding;

        (k)       The impact of the stay on the parties and the balance of harm.

        In re New York Medical Group, P.C., 265 B.R. 408, 413 (Bankr. S.D. N.Y. 2001); see

also Sonnax Industries. Inc. v. Tri Component Production Corp. (In re Sonnax Industries, Inc.),

907 F.2d 1280, 1986 (2d Cir. 1990); Goya Foods, Inc. v. Unanue-Casual, (In re Unanue-Casual)

159 B.R. 90, 96 (D.P.R. 1993) aff’d 23 F.3d 395 (1st Cir. 1994); In re Busch, 294 B.R. 137, 141

n.4 (10th Cir. B.A.P. 2003); In re Curtis, 40 B.R. 795, 799-800 (Bankr. D. Utah 1984). In

weighing these factors, Courts only consider those factors that are relevant to the particular case

at issue and do not assign equal weight to each factor. In re Mezzeo. 167F.3d 139, 143 (2d Cir.

1999). In this case, several of the factors are relevant and all weigh heavily in favor of lifting the

stay so that the Movants can proceed against co-Defendant, Morgan Bullock, in the civil litigation

case in the St. Louis County Circuit Court, Clayton, Missouri.
Case 19-20039-drd7          Doc 11      Filed 03/13/19 Entered 03/13/19 08:45:10          Desc Main
                                       Document      Page 4 of 7



        8.      That determining whether “cause” exists to permit the Movants to proceed with

their circuit court litigation is whether “the interests of the estate” are outweighed “by the

hardships incurred by the creditor-plaintiff.” In re Indian River. 293 B.R. at 433. Because no

harm will befall the Debtor, and Movants may effectively be prejudiced by delaying their civil

litigation case, a lifting of the stay is appropriate.

                    A.        LIFTING THE STAY TO ALLOW THE CIRCUIT COURT
                         LITIGATION TO PROCEED WILL COMPLETELY RESOLVE THE
                              ISSUES BETWEEN THE DEBTOR AND THE MOVANT

        This Court can completely resolve the issues between the parties by lifting the automatic

stay. The only issue that exists between the Movants and the Debtor is the underlying civil

litigation. If the Court lifts the stay and allows the Movants to proceed and litigate their civil

litigation case to conclusion, the relationship between the Movant and the Debtor will be over.

                   B.        LIFTING THE STAY WILL NOT INTERFERE WITH THE
                                          BANKRUPTCY ESTATE

        Whether the circuit court proceedings are connected with or will interfere with the

bankruptcy estate also supports lifting the stay. Movants seek to liquidate their claims in the St.

Louis County Circuit Court in order to recover from non-debtor sources, including a co-defendant

that is not in bankruptcy.

        “Numerous Courts have permitted the stay to be lifted when the Movant is simply

seeking to establish the fact and amount of the Debtor’s liability and, as in these cases the

Movant has stipulated that any recovery will be sought from the co-defendant.” In re Peterson.

116 B.R. 247, 250-51 (D. Colo. 1990). In such cases, “there can be no legitimate complaint that

the estates will be dissipated by allowing the litigation to move forward.” In re 15375 Memorial

Corp. 382 B.R. 652, 689 (Bankr. D. Del. 2008); “Where, as here, the Plaintiffs have agreed that

they will not seek any recovery from estate assets, there is no basis for continuing the automatic
Case 19-20039-drd7        Doc 11     Filed 03/13/19 Entered 03/13/19 08:45:10              Desc Main
                                    Document      Page 5 of 7



stay.”

         D.     LIFTING THE STAY WILL NOT PREJUDICE OTHER CREDITORS

         Another factor that supports granting the motion to lift the stay is that the St. Louis County

Circuit Court litigation will not prejudice the interests of other creditors. Movant will collect any

judgment against the Debtors solely from other non-debtor sources, including the co-defendant,

Morgan Bullock. Thus, the other creditors in the bankruptcy will not be harmed by granting the

motion because the Movant will not be able to enforce any judgment directly against the Debtor or

its estate. See R.J. Groover Construction. 411 B.R. at 465; In re Loudon. 284 B.R. 106, 108 (8th

Cir. B.A.P. 2002); In re: G.S. Distribution. Inc. 331 B.R. 552, 567-68 (Bankr. S.D.N.Y. 2005)

(finding no prejudice to creditors from lifting the stay because Movant will not be able to enforce

judgment without permission of Bankruptcy Court);


         E. CONTINUING THE AUTOMATIC STAY WILL IMPOSE SUBSTANTIAL
     HARDSHIPS ON MOVANT THAT FAR OUTWEIGH ANY HARDSHIPS ON THE
                               DEBTOR

         Movants may effectively be harmed by delaying the civil court action. The mere existence

of a bankruptcy action does not deny the Movants the opportunity to prosecute their case. In re

Brock Laundry Machine Co., 37 B.R. 564,566-67 (Bankr. N.D. Ohio 1984). In fact, Courts have

found that making a Plaintiff wait to prosecute a claim puts them at a considerable disadvantage

due to the preservation of evidence and loss of witnesses, as well as the length of time to receive a

final award.

                                               CONCLUSION

         The automatic stay was never intended to preclude a determination of            liability of a

co-defendant but a nonparty to a bankruptcy proceeding. It was merely intended to prevent a

prejudicial dissipation of a Debtor’s assets. A lifting of the stay to allow a Plaintiff-Creditor to
Case 19-20039-drd7         Doc 11     Filed 03/13/19 Entered 03/13/19 08:45:10                Desc Main
                                     Document      Page 6 of 7



determine liability will not affect the estate. It will only allow the Movants to establish the amount

of their claim. In this respect, a relief from the stay will not violate the purpose for which it was

imposed. In re Brock Laundry Machine Co. 37 B.R. at 567. On the other hand, Movants believe the

interest of judicial economy will be served by lifting the stay to permit the civil court civil litigation

case to continue, and, if successful, proceed against the co-defendant, Morgan Bullock, for an

award of damages, if any. For the reasons stated above, the Movants herein request that this Court

grant their Motion.

        WHEREFORE, Movants hereby request that this Court enter an Order granting relief from

the automatic stay imposed by 11 U.S.C. §362 and permit the Movant to proceed in the circuit

court action and to proceed against co-defendant/debtor, Morgan Bullock.

                                                Respectfully submitted,

                                                SIGMUND BROWNING, LLC

                                             By: /s/ Jonathan C. Browning
                                                Jonathan C. Browning #52820
                                                305 East McCarty Street, Suite 300
                                                Jefferson City, Missouri 65101
                                                Telephone:     (573) 635-7699
                                                Facsimile:     (573) 635-7425
                                                Email:         jbrowning@msblawfirm.com

                                                ATTORNEYS FOR CREDITORS
                                                ANDREW CLISBEE AND SARA CLISBEE
Case 19-20039-drd7      Doc 11     Filed 03/13/19 Entered 03/13/19 08:45:10         Desc Main
                                  Document      Page 7 of 7



                                CERTIFICATE OF SERVICE

       I do hereby certify that on March 13, 2019, a true and correct copy of the foregoing was
served electronically upon John C. Reed, Attorney for Debtor; Janice A. Harder, the Chapter 7
Trustee; and all such other parties requesting notice,

With a copy sent to the following, via US Mail, postage prepaid, to:

Morgan J. Bullock
P. O. Box 373
Camdenton, MO 65020
Co-Debtor



                                             /s/ Jonathan C. Browning
